Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 12/04/2020 has been considered by Examiner and made of record in the application file.

3.	Claims 2-3, 5-8 and 11-15 are cancelled.


Election/Restrictions

4.	This application contains claims directed to the following patentably distinct species of the claimed invention: 
Claims 1, 4, 9-10 and 16-35 are directed to 2 species as illustrated in figures 1-2 and 4.  Two species are identified as below.
Species 1 – claims 1, 4, 9-10 and 16-29 directed to a mobile device, comprising: one or more processors configured to: obtain an image for a user's face; ascertain whether a user distance from the user to the mobile device is within a threshold range of distances; select to not perform a user verification when the user distance is ascertained to not be within of the threshold range of distances; and when the user verification verifies the user, dependent on the image, unlock the mobile device to permit the user to access functions of the mobile device, as shown in figure 1 of the application.
Species 2 – claims 30-35 directed to a mobile device, comprising: one or more processors configured to: obtain one or more images for a user; ascertain whether any of the one or more images correspond to respective user distances, from the user to the mobile device, outside of a threshold range of distances; and selectively, based on a result of the ascertaining, perform verification using a first verification threshold for any of the one or more images ascertained to correspond to the respective user distances that are outside the threshold range of distances, and perform verification using a less strict second verification threshold for any of the one or more images that have been ascertained to not correspond to the respective user distances that are outside the threshold range of distances, as shown in figures 2 and 4 of the application. 
5.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim is generic.
6.	Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
7.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
8.	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion

10.	Any response to this action should be mailed to:
		Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN HOANG NGUYEN whose telephone number is (571)272-8329.  The examiner can normally be reached on 8:00Am-5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649